—Casey, J.
Appeal from a decision of the Workers’ Compensation Board, filed March 21, 1984.
Claimant, who contends that he is unable to work due to a work-related back injury sustained in 1973, refused to comply with a subpoena duces tecum directing him to produce his Federal tax returns for the years 1974 through 1981. The Workers’ Compensation Board affirmed an order which closed the case until claimant furnishes true copies of the requested returns or furnishes an authorization to the Internal Revenue Service to transmit certified copies of these returns.
The Board’s decision falls within its discretionary power to conduct hearings in such a manner as to ascertain the substantial rights of the parties (Workers’ Compensation Law § 118). Since the tax returns are relevant to the question of lost earnings, which claimant has put in issue, there is a rational basis for requiring their disclosure. Despite claimant’s argument to the contrary, we find no abuse of discretion in the Board’s decision, which should be affirmed.
Decision affirmed, without costs. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.